DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments have overcome the previous rejections based on 35 USC section 112.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. The applicant’s specification does not provide any meaningful definition of the disclosed architectures.  The requesting and receiving apparatuses in Kim read on the architectures and Figure 2 clearly shows they have different architectures.  This interpretation is consistent with the broadest reasonable interpretation of the term.  Therefore, the amendments do not represent patentable distinctions.  
In order to further prosecution, the Examiner suggests that the applicant claim the specific interactions between elements 10, 20, 30, and 40 depicted in Figure 5 which represent the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a second architecture different from the first architecture” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “architecture” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant uses the terms point-to-point architecture and service-based architecture in the specification but does not provide any definitions of the terms that would inform those of ordinary skill in the art what the claimed difference is in the architectures.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2008/0140809 by Kim et al.
As to claim 9, Kim teaches a proxy device (service relaying apparatus 200 in Figure 2), comprising: a processor; and a memory, having stored instructions that when executed by the processor cause the proxy device to perform operations comprising: receiving a request in a first architecture (the request is received in the service providing apparatus 300 architecture) from a requester network function NF in a second architecture (paragraph 39, the service search inquiry is initiated from the service requesting apparatus 100) different from the first architecture (Figure 2, the service providing apparatus 300 has a different architecture than the service requesting apparatus 100) ; obtaining a response of the service from a serving NF in the first architecture (service manager 340) on behalf of the requester NF (paragraphs 33, 51, and 52); and sending a further response to the requester NF based on the response of the service (paragraph 39, the inquiry result is sent back to service requesting apparatus). 
	As to claim 10, see paragraphs 10 and 11 and Figure 1 which show the registration inquiry unit is function performed on a network.
	As to claim 11, the connections shown in Figure 1 can be considered point-to-point and the architectures are “service-based” in Figure 1 because they are for providing services.  The applicant does not provide limiting definitions for these terms nor is it apparent that they would have limiting definitions in the art.
	As to claim 12, the actions described in paragraphs 51 and 52 are considered a P2P call flow.  The term is not defined by the applicant’s disclosure and does not appear to be commonly used in the art.
	As to claim 13, see paragraphs 33, 53, and 54, the service storing apparatus 400 is a registering unit.
	As to claims 1-5, they are rejected for the same reasoning as claims 9-13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442